Citation Nr: 0501643	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  03-22 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than December 29, 
2000, for the award of a total disability rating for 
compensation based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Richard LaPointe, Attorney at 
Law


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  


FINDINGS OF FACT

1.  Evidence demonstrated that the veteran was employed until 
December 29, 2000.  

2.  Evidence was not shown to be precluded from securing 
substantially gainful employment by reason of his service-
connected disabilities prior to December 29, 2000.


CONCLUSION OF LAW

The criteria for an effective date prior to December 29, 
2000, for TDIU are not met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the agency of original jurisdiction did 
not provide the veteran notice of the passage of the VCAA or 
the duty to notify him regarding his claim prior to the 
agency decision in November 2002.  However, upon review, the 
Board finds that the lack of such a pre-agency of original 
jurisdiction-decision notice did not result in prejudicial 
error in this case.  

The RO notified the veteran of the evidence and information 
necessary to substantiate his earlier effective date claim in 
a notification letter following the passage of the VCAA, 
dated in October 2003.  The VA fully notified the veteran of 
what is required to substantiate such claim in the 
notification letter.  The VCAA letters along with the July 
2003 statement of the case and February 2004 supplemental 
statement of the case notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  

In addition, the earlier effective date claim on appeal 
follows a granting of the TDIU claim from the November 2002 
rating decision.  If, in response to notice of its decision 
on a claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC 8-2003.  In 
other words, VA was not obligated to provide the veteran with 
notice of the information necessary to substantiate the 
earlier effective date.  Nevertheless, notice was provided in 
the October 2003 VCAA letter, the July 2003 statement of the 
case, and February 2004 supplemental statement of the case.  
It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In the 
present case, the evidence includes service medical records, 
VA medical records, VA examination reports, and statements 
from the veteran.  It does not appear that there are any 
other additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Earlier effective date

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 C.F.R. § 3.151(a). The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  "Date of receipt" generally 
means the date on which a claim, information or evidence was 
received by VA.  38 C.F.R. § 3.1(r).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran which may 
be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).

In cases involving increases in disability compensation, the 
effective date will be the earliest date at which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date.  Otherwise, the date of receipt of the claim will be 
the effective date.  38 C.F.R. § 3.400(o)(2). A TDIU rating 
claim, qualifies as a claim for increased disability 
compensation and is subject to the specific criteria under 38 
U.S.C.A. § 5110(b)(2) (West 2002) and 38 C.F.R. § 3.400(o)(2) 
(2004).  

As for TDIU, according to the applicable laws and 
regulations, a total rating for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  For the above 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) Disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
The service-connected disabilities must be sufficient to 
produce unemployability without regard to advancing age.  38 
C.F.R. §§ 3.340(a), 3.341(a), 4.16(a) (2004).

A total rating based on individual unemployability may still 
be assigned to a veteran who fails to meet these percentage 
standards if he or she is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities. 38 C.F.R. § 4.16(b) (2004).  If a 
rating board determines that a veteran who does not meet the 
schedular requirements for a TDIU evaluation is unemployable 
by reason of service-connected disabilities, the Board is to 
submit the case to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  Id.  The 
submission is to include a full statement as to the veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue.  Id.  Extraschedular 
evaluations are intended for application in cases in which 
the schedular evaluations are inadequate to compensate for 
the average earning capacity impairment due exclusively to 
service-connected disability.  38 C.F.R. § 3.321(b) (2004).  
The governing norm in such exceptional cases is a finding 
that the case represents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The veteran filed an increased evaluation claim for his 
service-connected PTSD, received by VA on August 28, 2000.  
At that time, the veteran's PTSD was evaluated at 30 percent 
disabling.  Review of the record shows that on February 26, 
2001, the veteran informed the RO that he was unemployed 
since December 2000. Following the January 2002 Board remand 
of the increased evaluation and entitlement to TDIU issues, 
the RO granted an increase in evaluation for his PTSD to 50 
percent, effective June 8, 2000, and 70 percent, effective 
August 28, 2000.  In addition, the evidence showed that 
another report of contact was made with the veteran dated 
November 27, 2002, at which time, the veteran confirmed that 
his last date of employment was December 29, 2000.  
Subsequently, the RO granted TDIU in the November 2002 rating 
decision, effective December 29, 2000.  

The veteran and his representative request an earlier 
effective date for the grant of TDIU.  The Board acknowledges 
the fact has been suffering from his PTSD for a number of 
years.  Indeed, the evidence demonstrates that the veteran 
meets the percentage prerequisite for TDIU when the RO 
increased his evaluation for PTSD to 70 percent, effective 
August 28, 2000.  However, in order to be entitled to TDIU, 
the evidence must also demonstrate that the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of the service-connected disability.  
Here, the evidence convincingly shows that the veteran was 
employed until December 29, 2000.  Moreover, there is no 
medical evidence of record that the veteran was unable to 
work due to his PTSD prior to December 29, 2000.  The veteran 
communicated to the RO on February 26, 2001 that he was 
employed until December 2000, and then stated on November 27, 
2002 that he was employed until exactly December 29, 2000.  

There is no evidence refuting the fact that the veteran was 
employed until December 29, 2000.  Therefore, the earliest 
effective date demonstrating that he was unable to secure or 
follow a substantially gainful occupation is December 29, 
2000.  Even if the veteran found it difficult to work prior 
to December 29, 2000 due to PTSD, the evidence does not show 
that he was unable to work.  

The Board also notes that assertion in the substantive appeal 
that VA failed to obtain VA medical records referenced in the 
notice of disagreement.  The records listed in the notice of 
disagreement were VAMC El Paso.  The claims file includes 
pertinent VAMC El Paso medical records from 1997 through 
2004.  Nevertheless, even if there were missing medical 
records from VAMC El Paso, the evidence directly from the 
veteran shows that he was employed until December 29, 2000.  
An earlier effective date cannot be granted prior to 
demonstrating evidence that he was unable to secure or follow 
a substantially gainful occupation.  Therefore, as the 
veteran did not meet the statutory criteria for TDIU, as 
noted above, until that date, the law does not allow an 
effective date earlier than December 29, 2000.

For the reasons noted above, the Board finds that an 
effective date for TDIU earlier than December 29, 2000, is 
not warranted in this case.  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2) (2004).


ORDER

Entitlement to an effective date earlier than December 29, 
2000, for the award of TDIU is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


